Citation Nr: 1722072	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In this respect, the record reflects that the Veteran filed a claim for entitlement to a TDIU on October 26, 2009.  The February 2010 rating decision denied the Veteran's claim.  In July 2010, within one year of notification of the February 2010 rating decision, the Veteran filed a claim for entitlement to a TDIU.  The claim for entitlement to a TDIU was again denied by a February 2011 rating decision.  The Board finds that the Veteran's July 2010 statement constitutes a notice of disagreement with the February 2010 rating decision and, as a substantive appeal was received within 60 days of issuance of the July 26, 2012 statement of the case, the February 2010 rating decision is the rating decision on appeal.  

In December 2016, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the December 2016 hearing, the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA) in part due to his now service-connected diabetes mellitus type II.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issue on appeal.  Based on the circumstances of this case, the AOJ must request records from SSA.

In addition, the Veteran filed a claim for entitlement to a TDIU in October 2009, when he was only service-connected for posttraumatic stress disorder (PTSD).  The last VA medical examination concerning his PTSD was provided in 2010, approximately seven years ago.  In addition, during the pendency of the appeal, the Veteran has been granted service connection for diabetes mellitus type II, residuals of prostate cancer, peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity, and erectile dysfunction.  The VA examinations provided for diabetes mellitus type II and residuals of prostate cancer indicated no impact on work without any explanation or consideration of occupational and educational history of the Veteran.  Accordingly, the Board finds that a new medical opinion must be obtained addressing the functional impairment of all disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter concerning the claim for TDIU and request that the Veteran complete and submit a VA Form 21-4192, Request for Employment Information, for any prior employer, including Levis Welding Company.  

2.  Request the Veteran's Social Security Administration records.  Document efforts to obtain the records and notify the Veteran accordingly.  

3.  Schedule the Veteran for a VA medical examination (s) concerning his claim for entitlement to a TDIU. The claims file must be made available.  The examiner must review the claims file and respond the following:  

Address the functional impairment associated with the Veteran's service-connected disabilities, considered in combination, and how they impact the Veteran's ability to secure or follow a substantially gainful occupation.  The Veteran previously worked in construction, as a welder, and has a high school education.  

Rationale must be provided for any opinion reached.  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




